           Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 1 of 20




 1                                                 THE HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8    DAVID GOLDSTINE,

 9                                Plaintiff,
                                                        Case No. 2:18-cv-01164 MJP
10    v.
                                                        PLAINTIFF’S MOTION FOR
11    FEDEX FREIGHT, INC., a Washington State           PARTIAL SUMMARY JUDGMENT
      entity; “DOE(S) 1-100”, employees of
12    FEDEX      FREIGHT,     INC.;      and            NOTE ON MOTION CALENDAR:
      CORPORATION(S) XYZ 1-100,                         Friday, August 30, 2019
13
                                  Defendants.           Without Oral Argument
14

15                                       I.     OVERVIEW

16          Defendant FedEx Freight, Inc. (hereinafter “FedEx”) has asserted 13 affirmative

17   defenses on which it bears the burden of proof. Discovery cutoff has now passed (July 12,

18   2019), and Defendant has provided no evidence to support any of its 13 affirmative defenses.

19   Plaintiff David Goldstine has sought to discover from FedEx the basis, if any, for its various

20   defenses through:

21          -   Requests for production served in conjunction with these interrogatories; and
            -   A Rule 30(b)(6) deposition noticed on the topics of the affirmative defenses
22
                asserted by FedEx.
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 1                    AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                              6100 219th St. SW, Suite 480
                                                                             Mountlake Terrace, WA 98043
                                                                       Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 2 of 20




 1          Despite these discovery requests, FedEx has provided minimal or no information or

 2   documents supporting any defense. Defendant also refused to designate a 30(b)(6) witness to

 3   testify on the asserted defenses, even after Plaintiff’s repeated insistence. Summary judgment

 4   in Goldstine’s favor on Defendant’s unsupported defenses is appropriate to narrow the issues

 5   in this case before trial. “One of the principal purposes of the summary judgment rule is to

 6   isolate and dispose of factually unsupported claims or defenses” upon a proper showing that

 7   there is no genuine, triable issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-

 8   24; 327 (1986). Thus, Plaintiff Goldstine asks that the Court grant summary judgment in his

 9   favor on the affirmative defenses identified in this Motion.

10                                     II.    RELIEF REQUESTED

11          Plaintiff David Goldstine respectfully requests that the Court grant his motion for

12   partial summary judgment and dismiss Defendant FedEx’s 13 affirmative defenses, which are

13   unsupported by the evidence in this case or otherwise do not constitute valid affirmative

14   defenses to Plaintiff’s claims.

15                               III.        FACTUAL BACKGROUND

16   A.     Failure to Support Affirmative Defenses Through Written Discovery

17          On July 16, 2018, this case was filed in Snohomish County Superior Court. Defendant

18   subsequently removed it to the Western District of Washington. On March 20, 2019, Plaintiff

19   served a request for production of documents seeking the basis for FedEx’s affirmative

20   defenses, specifically nos. 3 (exhaust administrative remedies), 4 (administrative charge), 6

21   (insufficient or untimely filing with WA HRC), 7 (anti-discrimination policies), 8 (malice), 11

22   (mitigate damages), and 12 (interactive process). In each, Plaintiff specified the contention

23   asserted by Defendant and asked Defendant to “[p]lease produce any and all documents that

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 2                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                6100 219th St. SW, Suite 480
                                                                               Mountlake Terrace, WA 98043
                                                                         Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 3 of 20




 1   in any way refer to, relate to, support, or contradict the allegation” to the specific affirmative

 2   defense. See Declaration of Ada K. Wong (hereinafter “Wong Decl.”), ¶ 2, Ex. A.

 3          On April 26, 2019, Defendant served “responses” to these requests for production of

 4   documents, including requests nos. 1-3 as follows:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 3                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 4 of 20




 1

 2

 3

 4

 5

 6          See Wong Decl., ¶ 3, Ex. B.
 7   In its responses to requests nos. 1-3, Defendant refers to an “EEOC charge,” but Goldstine
 8   filed his charge of discrimination with the Washington State Human Rights Commission
 9   (“HRC”) and HRC performed an investigation, not the EEOC. Defendant’s responses go on
10   to respond to Goldstine’s requests for production nos. 4-7 as follows:
11

12

13

14

15

16

17

18

19

20
     The documents referenced (Bates Number FXF 2019-01-04 000053-61) are FedEx’s policies
21
     regarding:    EEO/Affirmative        Action/Disabled/Veterans;      EEO/Non-Discrimination;
22
     Accommodation and Nondiscrimination: Individual with Disabilities.
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 4                     AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                               6100 219th St. SW, Suite 480
                                                                              Mountlake Terrace, WA 98043
                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
        Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 5 of 20




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 5         AKW LAW, P.C.
     Case No. 2:18-cv-01164-MJP                                   6100 219th St. SW, Suite 480
                                                                 Mountlake Terrace, WA 98043
                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
            Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 6 of 20




 1   See Wong Decl., ¶ 3, Ex. B.1

 2            On May 24, 2019, Defendant served its “responses” to Plaintiff’s second set of requests

 3   for admission including:

 4

 5

 6

 7

 8

 9

10

11

12

13
     See Wong Decl., ¶ 4, Ex. C.
14
     B.       Defendant Refused to Produce a 30(b)(6) Witness to Testify in Support of
15
              Affirmative Defenses
16
              Plaintiff attempted to discover whether Defendant had any factual basis for asserting
17
     its affirmative defenses. On January 23, 2019, Plaintiff served his initial Rule 30(b)(6) Notice
18
     of Deposition2 seeking testimony on “[a]ll facts related to Defendant’s affirmative defenses”,
19
     and specifically listed all 13 affirmative defenses. See Wong Decl., ¶ 5, Ex. D. After numerous
20
     1
       The 3 pages bates stamped “FXF 2019-01-19 000203-204 and 0000208” could not be located, so Plaintiff
21   assumes Defendant is referring to “FXF 2019-01-18.” These documents consists of an excerpt of a memorandum
     from the WA HRC written by the Interviewer/Investigator of his conversation with Plaintiff Goldstine and
22   counsel, as well an excerpt of the letter FedEx provided to WA HRC as Respondent’s Position Statement, both
     of which are inadmissible and not evidence.
     2
       Amended Notices of Deposition followed mainly due to scheduling issues, but the topic for testimony regarding
23
     all 13 affirmative defenses remained the same.

         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 6                             AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                       6100 219th St. SW, Suite 480
                                                                                         Mountlake Terrace, WA 98043
                                                                                   Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 7 of 20




 1   scheduling conflicts and serial postponements, Defendant presented six 30(b)(6) designees,

 2   none of which were designated for the 13 affirmative defenses besides a slight reference to

 3   affirmative defense no. 12 (interactive process), to which defense counsel objected to for the

 4   specific topic. See Wong Decl., ¶ 6. Defense counsel also specifically stated that “Paragraph

 5   45 contains subjects that are legal conclusions and would invade the attorney client privilege

 6   as they are legal defenses presented by FedEx Legal counsel. For those that involve “facts” as

 7   opposed to legal arguments, Mr. App[e]sland will answer them.” See id. at ¶ 7, Ex. E.

 8   However, Mr. Appesland was unable to state any facts that supported the affirmative defenses

 9   raised during his deposition as the corporate representative. See id. at ¶ 8, Ex. F. Defendant

10   has refused to – and has been unable to identify – any facts supporting the various affirmative

11   defenses it asserts.

12                                    IV.    ISSUE PRESENTED

13           Whether the Court should strike the following affirmative defenses when Defendant

14   has not provided any factual evidence or legal basis to support each defense: (1) failure to state

15   a claim; (2) statute of limitations and/or contractual limitations period; (3) failure to exhaust

16   administrative remedies; (4) outside of the scope of administrative charge; (5) lack of

17   jurisdiction; (6) insufficient and/or untimely filing and/or processing of charge of

18   discrimination with the Washington State Human Rights Commission; (7) Defendant’s

19   adoption of anti-discrimination and anti-retaliation policies and good faith efforts; (8)

20   Defendant did not act with malice or reckless indifference to Plaintiff’s protected rights; (9)

21   Plaintiff is not entitled to punitive damages; (10) violation of Defendant’s right to procedural

22   due process, right to protection from “excessive fines” and substantive due process; (11) failure

23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 7                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
             Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 8 of 20




 1   to mitigate damages; (12) failure to participate in the interactive process; and (l3) reservation

 2   of rights.3

 3                                     V.      EVIDENCE RELIED UPON

 4              In support of this Motion, Plaintiff David Goldstine relies upon the following:

 5              1.      The Declaration of Ada K. Wong and the attachments thereto;

 6              2.      The Declaration of David Goldstine and the attachments thereto; and

 7              3.      The files and pleadings herein.

 8                                 VI.      AUTHORITY AND ARGUMENT

 9   A.         Summary Judgment Standard

10              Summary judgment is appropriate when the moving party shows that “there is no

11   genuine issue as to any material fact and the movant is entitled to judgment as a matter of law.”

12   Fed. R. Civ. P. 56(a). The court may grant a plaintiff summary judgment as to affirmative

13   defenses raised by a defendant. See, e.g., Albino v. Baca, 747 F.3d 1162, 1176 (9th Cir. 2009)

14   (granting summary judgment to plaintiff sua sponte on the defendant’s affirmative defense of

15   failure to exhaust administrative remedies).

16              To meet “its burden of production, the moving party must either produce evidence

17   negating an essential element of the nonmoving party’s claim or defense or show that the

18   nonmoving party does not have enough evidence of an essential element to carry its ultimate

19   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099,

20   1102 (9th Cir. 2000) (citing High Tech Gays v. Defense Indus. Sec. Clearance Office, 895 F.2d

21   563, 574 (9th Cir. 1990)). Once the “moving party carries its burden of production, the

22

23   3
         This is a summary of Defendant’s Affirmative Defense Nos. 1-13.

         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 8                     AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                               6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 9 of 20




 1   nonmoving party must produce evidence to support its claim or defense.” Id. at 1103 (citing

 2   High Tech Gays, 895 F.2d at 574). If the “nonmoving party fails to produce enough evidence

 3   to create a genuine issue of material fact, the moving party wins the motion for summary

 4   judgment.” Id. (citing Celotex Corp., 477 U.S. at 322).

 5          The court must view the evidence in the light most favorable to the non-moving party.

 6   Tzung v. State Farm Fire & Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir. 1989). A dispute

 7   concerning a material fact is “genuine” only where the evidence is such that a reasonable jury

 8   could find in favor of the non-moving party. Id. Only evidence which would be admissible at

 9   trial may be considered. Orr v. Bank of America, NT & SA, 285 F.3d 764 (9th Cir. 2002). The

10   mere existence of a scintilla of evidence in support of the non-moving party’s position will be

11   insufficient; there must be evidence on which the jury could reasonably find for the non-

12   moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

13   B.     Rule 30(b)(6) Testimony

14          Deposition testimony provided under Rule 30(b)(6) is binding on the corporation. “The

15   designated witness is speaking for the corporation. . . .” United States v. Taylor, 166 F.R.D.

16   356, 361 (M.D.N.C. 1996) (quotation omitted). “If the persons designated by the corporation

17   do not possess personal knowledge of the matters set out in the deposition notice, the

18   corporation is obligated to prepare the designees so that they may give knowledgably and

19   binding answers for the corporation.” Id.; see also Flower v. T.R.A. Indus., Inc., 127 Wn. App.

20   13, 39 (2005).

21          Defendant FedEx cannot possibly present testimony supporting the 13 affirmative

22   defenses for which it refused to designate a 30(b)(6) witness. To the extent the limited

23   testimony provided by any witness regarding the defense that Plaintiff failed to engage in the

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 9                     AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                               6100 219th St. SW, Suite 480
                                                                              Mountlake Terrace, WA 98043
                                                                        Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 10 of 20




 1   interactive process, this too is without merit.       Defendant states in its response to the

 2   accompanying request for admission iterated above, “there was no interactive process to

 3   engage in related to a reasonable accommodation,” undermining its own affirmative defense

 4   that “Plaintiff has failed to participate in the interactive process.” See Wong Decl., ¶ 4, Ex. C.

 5          If FedEx had any factual basis for its affirmative defenses, it was obligated to disclose

 6   such basis during the course of discovery in response to Plaintiff’s requests for production of

 7   documents and at the Rule 30(b)(6) deposition.             Defendant’s responses and actions

 8   demonstrate what “factual support” FedEx has for its 13 affirmative defenses, which do not

 9   support its burden of proof. Defendant’s 13 affirmative defenses are merely speculative and it

10   has developed no actual supporting evidence. As such, based on the absence of evidence, the

11   Court should dismiss all of Defendant’s affirmative defenses on summary judgment.

12   C.     This Court Should Dismiss Defendant’s 13 Affirmative Defenses

13          Summary judgment is appropriate because Defendant has failed to produce evidence

14   sufficient to create a genuine issue of material fact regarding each affirmative defense.

15          1.      Affirmative Defense No. 1: Failure to State a Claim

16          Defendant FedEx pleads as an affirmative defense that Plaintiff failed to state a claim

17   upon which relief may be granted. Failure to state a claim is not an affirmative defense. See

18   Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir. 2002). While the Court can of

19   course consider this defense, for the purpose of clarity, this defense should be stricken and not

20   treated as an affirmative defense. Fed. R. Civ. P. 8(a)(2) requires that each claim in a pleading

21   be supported by “a short and plain statement of the claim showing that the pleader is entitled

22   to relief. . .” To satisfy Rule 8(a)(2), a complaint must contain sufficient factual content “to

23   state a claim to relief that is plausible on its face. . .” Bell Atlantic Corp. v. Twombly, 550 U.S.

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 10                        AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                   6100 219th St. SW, Suite 480
                                                                                  Mountlake Terrace, WA 98043
                                                                            Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 11 of 20




 1   544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that to satisfy

 2   Rule 8(a)(2), “a complaint must contain sufficient factual matter, accepted as true, to state a

 3   claim to relief that is plausible on its face”) (citation and internal quotation marks omitted).

 4          A claim for relief is plausible on its face “when the plaintiff pleads factual
            content that allows the court to draw the reasonable inference that the defendant
 5          is liable for the misconduct alleged.” This standard does not rise to the level of
            a probability requirement, but it demands “more than a sheer possibility that a
 6          defendant has acted unlawfully.” In keeping with Twombly, the Supreme Court
            held in Iqbal that “[w]here a complaint pleads facts that are merely consistent
 7          with a defendant's liability, it stops short of the line between possibility and
            plausibility of entitlement to relief.”
 8
     Landers v. Quality Commc’ns, Inc., 771 F.3d 638, 641 (9th Cir. 2014) (quoting Twombly, 550
 9
     U.S at 678) (citations omitted).
10
            Here, Goldstine has alleged the essential elements of each cause of action asserted in
11
     the Amended Complaint, which alleges separate causes of action for disability discrimination,
12
     failure to accommodate, and retaliation under both the Washington Law Against
13
     Discrimination, RCW 49.60 et seq. (“WLAD”), and the Americans with Disabilities Act, 42
14
     U.S.C. § 12101 et seq. (“ADA”). See Dkt. No. 17. Furthermore, as Defendant has failed to
15
     identify which of Goldstine’s claims have not been properly stated and how, it is this
16
     affirmative defense – not Goldstine’s causes of action – that falls far short of the applicable
17
     pleading standard. As such, Defendant’s “affirmative defense” of failure to state a claim
18
     should be stricken.
19
            2.      Affirmative Defense No. 2: Statute of Limitations and/or Contractual
20                  Limitations

21          This defense should be stricken because Defendant has offered no facts indicating that

22   it could prevail on this defense as a matter of law. The statute of limitations governing WLAD

23   and ADA claims brought in Washington is three years. See Antonius v. King Cnty., 153 Wn.2d

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 11                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
            Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 12 of 20




 1   256, 261-62 (2004) (“Discrimination claims [under the WLAD] must be brought within three

 2   years under the general three-year statute of limitations for personal injury actions. . .”);

 3   Pickern v. Holiday Qualify Foods Inc., 293 F.3d 1133 (9th Cir. 2002) (“Because the ADA does

 4   not contain a statute of limitations, the court must apply the statute of limitations of the most

 5   analogous state law.”).

 6            Here, Goldstine brought each of his causes of action within the applicable three-year

 7   statute of limitations. The incident giving rise to the underlying claims occurred on April 6,

 8   2017; Goldstine filed the initial complaint on July 16, 2018, well within this period. Moreover,

 9   Defendant has not produced or even identified any contract that limits Goldstine’s right to

10   pursue his claims.4 As such, this affirmative defense should be stricken.

11            3.       Affirmative Defense No. 3: Failure to Exhaust Administrative Remedies

12            Defendant’s affirmative defense no. 3 fails because Goldstine fully exhausted his ADA

13   causes of action through the U.S. Equal Employment Opportunity Commission (“EEOC”), and

14   this was the only administrative remedy that Goldstine was required to exhaust. Goldstine

15   received a Right to Sue Letter from the EEOC dated June 21, 2018, fully exhausting his ADA

16   claims. See Declaration of David Goldstine (hereinafter “Goldstine Decl.”), ¶ 2, Ex. A.

17            No administrative remedy exists for Goldstine to exhaust prior to seeking a judgment

18   from this Court on his WLAD claims, nor is there any evidence of any applicable

19   administrative remedy to any of his WLAD claims. As such, Defendant’s affirmative defense

20   of failure to exhaust administrative remedies should be stricken.

21

22
     4
      In addition, Plaintiff received a Right to Sue letter from the U.S. Equal Employment Opportunity Commission
     on June 21, 2018 and filed the initial Complaint in this matter on July 16, 2018 (See Dkt. No. 1), well within the
23
     90-day time limit to file a lawsuit.

         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 12                               AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                          6100 219th St. SW, Suite 480
                                                                                            Mountlake Terrace, WA 98043
                                                                                      Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 13 of 20




 1          4.      Affirmative Defense No. 4: Outside the Scope of Administrative Charge

 2          There is no evidence that supports Defendant’s contention that Plaintiff’s claims are

 3   outside the scope of the administrative charge. Defendant merely bases its contention on the

 4   EEOC Charge. See Wong Decl., ¶ 3, Ex. B. As such, this should be stricken.

 5          5.      Affirmative Defense No. 5: Lack of Jurisdiction

 6          Defendant’s affirmative defense no. 5 states: “The Court lacks jurisdiction over any of

 7   Plaintiff’s claims outside the scope of his administrative charge.” Assuming Defendant is

 8   referring to the EEOC or Washington State Human Rights Commission (“HRC”) Charge, there

 9   is no basis for any contention that Plaintiff Goldstine is seeking an administrative remedy

10   through this lawsuit that the EEOC or HRC may provide. Goldstine is seeking relief that is

11   undoubtedly in line with what this Court has jurisdiction over as alleged in his causes of action.

12   Thus, this defense is inapplicable to Goldstine’s claims and should be stricken.

13          6.      Affirmative Defense No. 6: Insufficient and/or Untimely Filing and/or
                    Processing of Charge of Discrimination with the Washington State Human
14                  Rights Commission

15          Defendant’s affirmative defense no. 6 states: “Some or all of Plaintiff’s claims are

16   barred because of the insufficient and/or untimely filing and/or processing of his charge of

17   discrimination with the Washington State [HRC].” However, Plaintiff is not required to file a

18   charge with the HRC prior to bringing the underlying action. See Washington St. Comm.

19   Access Project v. Regal Cinemas, Inc., 173 Wn. App. 174, 201 (2013). As such, this defense

20   should be stricken.

21          7.      Affirmative Defense No. 7: Defendant’s Adoption of Anti-discrimination
                    and Anti-retaliation Policies and Good Faith Efforts
22
            Defendant’s affirmative defense no. 7 states:
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 13                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 14 of 20




 1          Defendant has adopted anti-discrimination and anti-retaliation policies; has
            made good faith efforts to educate its employees about these policies and
 2          statutory prohibitions; has made good faith efforts to enforce these policies; and
            has made good faith efforts to investigate and remedy any complaints Plaintiff
 3          has raised.

 4          Defendant cites no authority for this affirmative defense. It is inapplicable and/or

 5   otherwise invalid as a defense to liability for any of Goldstine’s claims.                Defendant’s

 6   unidentified and supposed “policies” and “good faith efforts” have no bearing on the facts that

 7   it subjected Goldstine to discrimination, failure to accommodate, failure to engage in the

 8   interactive process, and retaliation. As such, this defense should be stricken.

 9          8.      Affirmative Defense No. 8: Defendant Did Not Act with Malice or Reckless
                    Indifference to Plaintiff’s Protected Rights
10
            Defendant’s affirmative defense no. 8 states: “Defendant did not act with malice or
11
     reckless indifference to Plaintiff’s protected rights. ” This “affirmative defense” fails for two
12
     reasons. First, Defendant cites no authority for this affirmative defense. Second, Defendant’s
13
     April 26, 2019 response to Goldstine’s discovery request inquiring about this defense is:
14
     “There is no evidence Defendant acted with Malice and it is the plaintiff’s burden to prove
15
     otherwise.” “A defense which demonstrates that plaintiff has not met its burden of proof is not
16
     an affirmative defense.” See Zivkovic, 302 F.3d at 1088. FedEx has therefore conceded that
17
     affirmative defense no. 8 is not an affirmative defense, and thus, it should be stricken.
18
            9.      Affirmative Defense No. 9: Punitive Damages
19
            Defendant asserts that Plaintiff is not entitled to punitive damages. A defendant “may
20
     establish an affirmative defense to punitive damages liability when it has a bona fide policy
21
     against discrimination.” Passantino v. Johnson & Johnson Consumer Products, 212 F.3d 493,
22
     516 (9th Cir. 2000). The employer must show that it has an anti-discrimination policy in place,
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 14                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 15 of 20




 1   and must also demonstrate that it has implemented the policy in good faith. Id. at 517 (holding

 2   the purpose of Title VII would be “undermined if those policies were not implemented and

 3   were allowed instead to serve only as a device to allow employers to escape punitive damages

 4   for the discriminatory activities of managerial employees.”). Defendant has the burden of

 5   proving both that it had an adequate policy in place and that the policy was implemented in

 6   good faith. See Winarto v. Toshiba America Electronics Components, Inc., 274 F.3d 1276,

 7   1291 (9th Cir. 2001) (citing Passantino, 212 F.2d at 516-17).

 8          Here, Defendant has no procedure in place for reviewing any anti-discriminatory or

 9   anti-retaliatory policy to ensure compliance with any anti-discrimination policy or reasonable

10   accommodation policy. Defendant has not met its burden of proving that any such procedure

11   was implemented in good faith. As such, this defense should be stricken.

12          10.     Affirmative Defense No. 10: Procedural Due Process, Right to Protection
                    From “Excessive Fines” and Substantive Due Process
13
     Defendant’s affirmative defense no. 10 states:
14
            Without admitting any of the allegations contained in the Complaint, FedEx avers
15          that to the extent the Complaint seeks punitive damages, it violates FedEx’s right
            to procedural due process under the Fourteenth Amendment of the United States
16          Constitution and/or under the Constitution of the State of Washington; it violates
            FedEx’s right to protection from “excessive fines” as provided in the Eighth
17          Amendment to the United States Constitution and/or pertinent provisions of the
            Constitution of the State of Washington; and it violates FedEx’s right to substantive
18          due process as provided in the Fifth and Fourteenth Amendments to the United
            States Constitution and/or the Constitution of the State of Washington; and
19          therefore, fails to state a cause of action supporting punitive damages.

20          Defendant cites no authority for this affirmative defense other than blanket references

21   to the United States Constitution and/or the Constitution of the State of Washington . Punitive

22   damages are available under the ADA when a private employer discriminates with malice or

     reckless indifference to the federally protected rights of an aggrieved employee. See Kolstad
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 15                       AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                  6100 219th St. SW, Suite 480
                                                                                 Mountlake Terrace, WA 98043
                                                                           Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 16 of 20




 1   v. American Dental Ass’n, 527 U.S. 526, 529-30 (1999). While punitive damages are not

 2   recoverable under the WLAD (see WAC 162-08-298(5)(a)), Goldstine has alleged causes of

 3   action under both the WLAD and ADA and may recover punitive damages under the ADA in

 4   this action by demonstrating malice or reckless indifference. This defense should be stricken.

 5          11.     Affirmative Defense No. 11: Failure to Mitigate Damages

 6          Defendant claims that Goldstine failed to mitigate his damages as an affirmative

 7   defense but has no evidence of any failure to mitigate damages. The defendant bears the

 8   burden of proof when asserting an unreasonable failure to mitigate. See Cox v. Keg Restr. U.S.,

 9   Inc., 86 Wn. App. 239, 244-46 (1997); see also Labriola v. Pollard Group, Inc., 152 Wn.2d

10   828, 840 (2004) (finding “Employee’s job strategy to search for a similar position was

11   reasonable.”). A defendant may not ask the jury to speculate. See McLaughlin v. Cooke, 112

12   Wn.2d 829, 837 (1989) (holding a trial verdict cannot be supported where “the jury must resort

13   to speculation or conjecture.”).

14          Here, Defendant has not produced any evidence to support the baseless claim that

15   Goldstine has failed to mitigate his damages. Defendant’s response to Plaintiff’s request for

16   production of documents is simply that “Plaintiff refused to provide evidence of his damages

17   as he claimed he did not know how much he is paid at his current employer.” Defendant has

18   the burden of proof and has no evidence to meet its burden of demonstrating failure to mitigate

19   damages, and it has refused to produce a witness to testify that Goldstine has failed to mitigate

20   his damages. Not only so, but the evidence shows that Goldstine indeed attempted to mitigate

21   his damages by attempting to go back to working at FedEx, but FedEx continuously refused to

22   allow him to work – or even enter its premises. See Goldstine Decl., ¶¶ 3-4. After more than

23   three months passed since he was told he could not work – or even set foot – at FedEx, he

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 16                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
             Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 17 of 20




 1   started working at another company. See id. at ¶ 5. Plaintiff also applied for unemployment

 2   benefits with the Washington State Employment Security Division. See id. at ¶ 6. Plaintiff

 3   also never refused to provide evidence of his damages – and indeed provided evidence in

 4   response to Defendant’s Request for Production. Thus, this affirmative defense should be

 5   stricken.

 6              12.      Affirmative Defense No. 12: Failure to Participate in the Interactive
                         Process
 7
                Defendant’s affirmative defense no. 12 states: “Plaintiff has failed to participate in the
 8
     interactive process.” The interactive process requires (1) direct communication between the
 9
     employer and employee to explore in good faith the possible accommodations; (2)
10
     consideration of the employee’s request; and (3) offering an accommodation that is reasonable
11
     and effective. Zivkovic, 302 F.3d at 1089. An employer’s duty to engage in the interactive
12
     process ends, for example, when the employee requesting the accommodation fails to provide
13
     medical documentation supporting his request or fails to cooperate in the job-search process.
14
     See Allen v. Pacific Bell, 348 F.3d 1113, 1115-16 (2003).
15
                Defendant’s response to Plaintiff’s request for production of documents on this topic
16
     consisted of: (1) two pages from an HRC memorandum memorializing a January 22, 2018
17
     interview between HRC Investigator Art Gutierrez, Goldstine, and his counsel in which
18
     Goldstine states “I was never notified that I was able to return” to FedEx; and (2) one page
19
     from Defendant’s Statement to HRC as Respondent’s Statement.5 These are both inadmissible
20
     evidence, they both fail to support Defendant’s affirmative defense, and taken together, they
21
     are not enough to meet its burden that Plaintiff failed to participate in the interactive process.
22

23   5
         See footnote no. 1, supra.

         PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 17                      AKW LAW, P.C.
         Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                   Mountlake Terrace, WA 98043
                                                                             Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 18 of 20




 1          On May 24, 2019, Defendant stated the following in a discovery response when asked

 2   to admit or deny that it did not engage in the interactive process with Goldstine:

 3          Mr. Goldst[ine] never requested a reasonable accommodation therefore there
            was no interactive process to engage in related to a reasonable accommodation.
 4          However, defendant avers it did engage in an interactive process with plaintiff
            wherein the process of requesting a reasonable accommodation was explained
 5          to him. Defendant also engaged in a limited interactive process regarding
            returning Goldst[ine] to work during the disqualification and during the process
 6          in which he was requalified to drive following successful completion of the
            DOT physical.
 7
     See Wong Decl., ¶ 4, Ex. C. Defendant’s position that there was no interactive process in
 8
     which to engage is inconsistent with an affirmative defense that Goldstine failed to engage in
 9
     the interactive process. Furthermore, the mere allegation of explaining the interactive process
10
     and engaging in this vaguely worded “limited” process is not sufficient for an employer to
11
     meet its obligations. Defendant did not explore in good faith the possible accommodations,
12
     consider any request made by Goldstine, or offer a reasonable and effective accommodation.
13
     Thus, this affirmative defense should be stricken.
14
            13.      Affirmative Defense No. 13: Reservation of Rights
15
            Defendant FedEx states that it may add more defenses at a later time. However, the
16
     deadline to amend pleadings has long passed (November 30, 2018). See Dkt. No. 19. Any
17
     additional defenses can only be added with leave of Court pursuant to Rules 15 and 16. As
18
     such, this “defense” should be stricken.
19
                                         VII.    CONCLUSION
20
            With this Motion for Partial Summary Judgment, Plaintiff Goldstine seeks to narrow
21
     the issues for trial. Plaintiff Goldstine respectfully requests this Court grant an order striking
22
     the affirmative defenses in Defendant’s Answer to Plaintiff’s Amended Complaint as outlined
23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 18                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
         Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 19 of 20




 1   above. Defendant has failed to produce any evidence supporting any of these affirmative

 2   defenses. As there is neither evidentiary nor legal support for these affirmative defenses,

 3   Plaintiff Goldstine respectfully requests that this Court strike each of them.

 4                                   VIII. PROPOSED ORDER

 5          A proposed order seeking the relief requested is attached.

 6   DATED August 8, 2019.

 7                                                 AKW LAW, P.C.

 8
                                                   /s/ Ada K. Wong
 9                                                 Ada K. Wong, WSBA #45936
                                                   Jordan T. Wada, WSBA #54937
10                                                 Attorneys for Plaintiff
                                                   6100 219th St. SW, Suite 480
11                                                 Mountlake Terrace, WA 98043
                                                   Tel.: (206) 259-1259
12                                                 Fax: (855) 925-9529
                                                   E-mail: ada@akw-law.com
13                                                 E-mail: jordan@akw-law.com

14

15

16

17

18

19

20

21

22

23

      PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 19                      AKW LAW, P.C.
      Case No. 2:18-cv-01164-MJP                                                 6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
          Case 2:18-cv-01164-MJP Document 56 Filed 08/08/19 Page 20 of 20




 1                                      CERTIFICATE OF SERVICE

 2
             I hereby certify that on August 8, 2019, I caused to be electronically filed the foregoing
 3
     document with the Clerk of the Court using the CM/ECF system, which will send notification
 4
     of such filing to the following:
 5
             Medora A. Marisseau
 6           Karr Tuttle Campbell
             701 Fifth Avenue, Ste. 3300
 7           Seattle, WA 98104
             MMarisseau@karrtuttle.com
 8           Kmejia@karrtuttle.com

 9           Donald H. Snook
             FedEx Freight, Inc.
10           1715 Aaron Brenner Drive, Suite 600
             Memphis, TN 38120
11           E-mail: Donald.snook@fedex.com

12           Counsel for Defendant FedEx Freight, Inc.

13           I declare under penalty of perjury under the laws of the state of Washington that the

14   foregoing is true and correct.

15           DATED this 8th day of August, 2019.

16

17                                                  /s/ Kaila A. Eckert
                                                    Kaila A. Eckert, Paralegal
18

19

20

21

22

23

       PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT - 20                      AKW LAW, P.C.
       Case No. 2:18-cv-01164-MJP                                                6100 219th St. SW, Suite 480
                                                                                Mountlake Terrace, WA 98043
                                                                          Tel. (206) 259-1259 / Fax (855) 925-9529
